DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendments and arguments filed February 15, 2022.  Claims 1-20 are currently pending wherein claims 1-8 and 13-20 read on a photocurable resin composition, claim 9 reads on a mouthguard made from said composition, claim 10 reads on an occlusal splint made from said composition, claim 11 reads on a denture base made from said composition, and claim 12 reads on a method using said composition.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The pending claims are allowable over the closest references: Osoegawa (US 2009/0065140) and Hagiwara et al (JP 2006-028499).

Summary of claim 1:
A photocurable resin composition, comprising:
a urethanized (meth)acrylic compound (A);
a mono(meth)acrylic acid ester compound (B) comprising no urethane bond; and
a photopolymerization initiator (C),

the mono(meth)acrylic acid ester compound (B) comprises at least one selected from the group consisting of a mono(meth)acrylic acid ester compound (b-I) of formula (I): 

    PNG
    media_image1.png
    81
    214
    media_image1.png
    Greyscale

and a mono(meth)acrylic acid ester compound (b-II) of formula (II):

    PNG
    media_image2.png
    84
    218
    media_image2.png
    Greyscale

X being O or a divalent hydrocarbon group comprising 1 to 6 carbon atoms, and where R1 and R2 each independently being a group of formula (i) 

    PNG
    media_image3.png
    81
    294
    media_image3.png
    Greyscale

a group of formula (ii), 

    PNG
    media_image4.png
    78
    261
    media_image4.png
    Greyscale

wherein
3 and R5 are each independently represent a divalent hydrocarbon group having 1 to 10 carbon atoms,
R4 and R6 are each independently H or a methyl group,
k is an integer in a range of from 1 to 6, and
l is independently an integer in a range of from 0 to 6.

Osoegawa teaches an active energy beam curable composition (title) that contains a urethane (meth)acrylate having a polyester or polycarbonate skeleton (abstract), a compound having one (meth)acryloyl group (abstract) having the following structure:

    PNG
    media_image5.png
    112
    201
    media_image5.png
    Greyscale

(0051) or 

    PNG
    media_image6.png
    113
    200
    media_image6.png
    Greyscale

(0051) or

    PNG
    media_image7.png
    111
    218
    media_image7.png
    Greyscale

1 and R3 are a methyl or a hydrogen (abstract), and a photopolymerization initiator (0079).  However, Osoegawa does not teach or fairly suggest the claimed photocurable resin composition wherein the claimed mono(meth)acrylic acid ester has the claimed formula particularly wherein k of formula (i) is at least 1 or wherein R5 is as claimed and wherein the compound has 3 or more oxygen atoms.  Applicants have further shown unexpected results that when the claimed compound is not used the composition either has non-functional results or it has substantially worse tear and tensile strengths, tensile elongations, as well as water resistance.

Hagiwara teaches a photocurable composition for making three dimensional shaped article (0001) that contains an urethanized acrylic compound and a photopolymerization initiator (0010).  Hagiwara teaches the acrylic compound to be a polyester (0004).  However, Hagiwara does not teach or fairly suggest the claimed photocurable resin composition wherein the composition contains the claimed mono(meth)acrylic acid ester compound.  Applicants have further shown unexpected results that when the claimed compound is not used the composition either has non-functional results or it has substantially worse tear and tensile strengths, tensile elongations, as well as water resistance.

In light of the above discussion, it is obvious that the pending claims are patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA WHITELEY/Primary Examiner, Art Unit 1763